1
2
3
4
5
6
7
8
                IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                              Case No. 2:18-CR-00173-GW-47
      UNITED STATES OF AMERICA,
13                                              ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
      EDWIN AYALA,
16
                        Defendant.
17
18
19                                             I.
20         On May 16, 2019, Defendant Edwin Ayala (“Defendant”) made his initial
21   appearance in this district on the Indictment filed in the United States District
22   Court for the Central District of California, Case No. 2:28-CR-00173-GW-47. The
23   Court appointed Jay Lichtman from the CJA Panel to represent Defendant.
24         Upon Defendant’s request, and without objection from the Government, the
25   Court continued the detention hearing to May 21, 2019 at 2:00 p.m.
26   ///
27   ///
28   ///
1          On May 21, 2019, the Court conducted a detention hearing on based on a
2    motion by the Government [18 U.S.C. § 3142(e)] in a case allegedly involving a
3    serious risk that Defendant will flee and a serious risk that defendant will obstruct
4    or attempt to obstruct justice or threaten, injure, or intimidate prospective witness
5    or juror, or attempt to do so. Defendant was represented by previously-appointed
6    counsel Jay Lichtman.
7          The Court concludes that the Government is entitled to a rebuttable
8    presumption that no condition or combination of conditions reasonably will assure
9    the defendant’s appearance as required and the safety or any person or the
10   community [18 U.S.C. § 3142(e)(2)] (“Presumption”).
11
12                                             II.
13         The Court finds that Defendant has not rebutted the Presumption and that no
14   condition or combination of conditions reasonably will assure:
15                       ☒ the appearance of the defendant as required;
16                       ☒ the safety of any person or the community.
17         The Court bases its conclusions on the following:
18         As to risk of non-appearance:
19              Prior and admitted absconding from supervision for approximately
20                one and one-half years;
21              Prior failures to appear;
22              Offenses occurring during periods of supervision;
23              Prior probation violation.
24         As to danger to the community:
25              Nature of the charged offense;
26              History of criminal activity, including multiple felony convictions.
27   ///
28   ///

                                                2
1                                           III.
2          In reaching this decision, the Court considered: (a) the nature and
3    circumstances of the offense(s) charged, including whether the offense is a crime
4    of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
5    substance, firearm, explosive, or destructive device; (b) the weight of evidence
6    against the defendant; (c) the history and characteristics of the defendant; and
7    (d) the nature and seriousness of the danger to any person or the community. [18
8    U.S.C. § 3142(g).] The Court also considered the report and recommendation of
9    the U.S. Pretrial Services Agency.
10
11                                            V.
12         IT IS THEREFORE ORDERED that Defendant be detained until trial. The
13   defendant will be committed to the custody of the Attorney General for
14   confinement in a corrections facility separate, to the extent practicable, from
15   persons awaiting or serving sentences or being held in custody pending appeal.
16   The defendant will be afforded reasonable opportunity for private consultation
17   with counsel. On order of a Court of the United States or on request of any
18   attorney for the Government, the person in charge of the corrections facility in
19   which defendant is confined will deliver the defendant to a United States Marshal
20   for the purpose of an appearance in connection with a court proceeding.
21   [18 U.S.C. § 3142(i).]
22
23
     Dated: May 21, 2019                    _____/s/_______________________
24
                                            HON. MARIA A. AUDERO
25                                          UNITED STATES MAGISTRATE JUDGE
26
27
28
                                                   3
